Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently amended) A method for detecting relay attacks between two a vehicle and a mobile communication device, comprising: 
transmitting a vehicle control command from the mobile communication device to the vehicle via a first communication medium; 
receiving, at the mobile communication device, a first signal sent via a first communication medium from the vehicle responsive to the vehicle control command, the first signal being encrypted and including information about where to retrieve a challenge; 
receiving, at the mobile communication device, a second signal sent via a second communication medium different than the first communication medium from the vehicle, wherein the second signal is a start clock; 
receiving, at the mobile communication device, a third signal sent via the second communication medium from the vehicle, the third signal including the challenge;
outputting, from the mobile communication device, a response to the challenge via the first communication medium to the vehicle 
determining, at the vehicle, whether a relay attack has occurred based on a time elapsed from when the start clock began to when the response is received at the vehicle; 
and responsive to determining that a relay attack has not occurred, performing a vehicle control operation at the vehicle associated with the vehicle control command.


Reasons for Allowance
4.	Claims including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20170232931 discloses on paragraph 0006 “One aspect of the present disclosure is directed to a remote control system for a vehicle. The remote control system may include a transponder configured to communicate with a mobile device; and a controller including a processing unit. The processing unit may be configured to: receive a control request to perform a vehicle function from the mobile device; receive an authentication signal from the mobile device, the authentication signal being generated by the transponder; and perform the vehicle function based on the authentication signal.” Para 0028 “ For example, the synchronized clock may enable communication after instantaneously comparing a passcode of each security keys 88, 108. In some embodiments, security keys 88, 108 may be used in a challenge-response protocol, as exemplified in FIG. 4. Since security keys 88, 108 is only known to transponder 80 and controller 100, and not accessible by mobile device 90, remote control system 11 may enable wireless communication between components 80, 100 without unauthorized access and control of the functions of vehicle 10.” Para 0036 “ In Step 1110, controller 100 may receive a control request from mobile device 90 to perform a vehicle function. For example, a user may actuate inputs 93 in order to unlock door 14, turn on power source 22, and/or perform autonomous functions through mobile application 91.” Para 0037 “In Step 1120, controller 100 may generate and transmit a challenge from vehicle 10 to mobile device 90. In some embodiments, the challenge may be based on security key 88, 108 stored in each of transponder 80 and controller 100. For example, security key 88, 108 may include a function, such as ƒ(x), only known to transponder 80 and controller 100. The challenge may include a random value, X, which is generated and transmitted by controller 100 to mobile device 90. In some embodiments, controller 100 may transmit the challenge to mobile device 90 over second network 72 (e.g., a cellular network). Controller 100 may generate a new and unique challenge for every control request to reduce chances of unauthorized access.” Para 0038 “In Step 1130, mobile device 90 may relay the challenge to transponder 80. For example, mobile device 90 may receive the challenge from controller 100 over second network 72, and relay the challenge to transponder 80 over first network 70. Mobile device 90 may relay the challenge without altering or recording the challenge. Mobile device 90 may also not have access to the encryption because mobile device 90 does not have access to security keys 88, 108.”

U.S. Publication No. 20160225203 discloses on paragraph 0038 “Upon receiving the initial challenge signal(s), the keyfob 13 may transmit an accurate or valid response signal back to the base unit 49, which would result in the vehicle starting (e.g., an engine would start in the case of a conventional non-hybrid vehicle or an electrical propulsion system would be enabled or activated for a hybrid vehicle). However, where the base unit 49 fails to receive a valid response signal or simply receives no response from the keyfob 13, the vehicle will not start. In one implementation, the vehicle may only start if one or more vehicle entrance indicators are detected in conjunction with the challenge signal and/or its accompanying valid response signal (i.e., keyfob presence validation). In another implementation, the vehicle may not start unless the entrance indicators are detected within a preselected amount of time of the initial challenge signal(s) and/or the valid response signal. The preselected amount of time may be determined by the manufacturer of the vehicle or the telematics unit or may be defined by a user (e.g., programmable). In one example, the preselected amount of time may be two minutes; e.g., once the base unit 49 challenge signal is responded to with a valid response from keyfob 13, the vehicle may not start unless the brake is depressed within two minutes.” Para 0041 “Upon receiving an indication that at least one trigger event has occurred, in step 106 one or more secondary challenge signal(s) may be sent from the base unit 49 to keyfob 13, e.g., to determine whether the keyfob is presently within the vehicle. The secondary challenge signal(s) are sent in response to the trigger event and after the vehicle is successfully started. If the keyfob 13 is still within the vehicle, it may respond accurately to the secondary challenge. However, if the keyfob is not within the vehicle, in step 108, the method will conclude that the secondary challenge has not been properly validated. In some instances, the absence of a valid response from the keyfob 13 may indicate the occurrence of a relay attack. In one implementation, the base unit 49 may wait to receive an accurate response to the secondary challenge signal(s) from the keyfob 13 for a predetermined amount of time, or for a predetermined number of attempts. If this predetermined amount of time or number of attempts lapses without a response, the response may be determined to be not valid. The secondary challenge may involve the same authentication techniques as the initial challenge, or it may involve others.”

U.S. Publication No. 20170008488 discloses on paragraph 0014 “According to a second aspect of the present disclosure, a mobile device includes: a second communication unit having a function to communicate with a first communication unit mounted in a vehicle. The second communication unit includes: a reception device that receives a synchronizing clock signal transmitted by the first communication unit; and a transmission device that transmits a plurality of signals having frequencies different from a signal transmitted by the first communication unit in a period, in which the first communication unit transmits the signal, in synchronization with a clock of the first communication unit based on the clock signal received by the reception device in such a manner that the signals are combined to generate a predetermined composite signal in an area located at a distance from the first communication unit, the distance being not more than a predetermined distance.” Para 0050 “The RF communication section 41 in the vehicle 2 receives in step S30 the ACK signal transmitted by the key 3. The ECU 4 then causes the RF communication section 41 to transmit in step S40 a challenge signal (a signal including a vehicle code and requesting the key to transmit a reply including the ID). The key 3 receives in step S220 the challenge signal at the RF communication section 31. The ECU 4 and the control section 32 transmit and receive in steps S50 and S230 a clock signal to/from each other by bidirectional communication, so that the ECU 4 and the control section 32 have synchronized clocks.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-13 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses transmitting a vehicle control command from the mobile communication device to the vehicle via a first communication medium and receiving a challenge and response based on a clock to determine a replay attack, no one or two references anticipates or obviously suggest receiving, at the mobile communication device, a first signal sent via a first communication medium from the vehicle responsive to the vehicle control command, the first signal being encrypted and including information about where to retrieve a challenge.
Thereafter, receiving, at the mobile communication device, a second signal sent via a second communication medium different than the first communication medium from the vehicle, wherein the second signal is a start clock. After that receiving, at the mobile communication device, a third signal sent via the second communication medium from the vehicle, the third signal including the challenge and outputting, from the mobile communication device, a response to the challenge via the first communication Filing Date: 03/23/2020medium to the vehicle, wherein the response is encrypted. Finally, determining, at the vehicle, whether a relay attack has occurred based on a time elapsed from when the start clock began to when the response is received at the vehicle and responsive to determining that a relay attack has not occurred, performing a vehicle control operation at the vehicle associated with the vehicle control command.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499